RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0287p.06

                    UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 JAMES C. DIMORA,                                          ┐
                                Petitioner-Appellant,      │
                                                           │
                                                            >        No. 18-4260
       v.                                                  │
                                                           │
                                                           │
 UNITED STATES OF AMERICA,                                 │
                               Respondent-Appellee.        │
                                                           ┘

                        Appeal from the United States District Court
                       for the Northern District of Ohio at Cleveland.
             Nos. 1:10-cr-00387-1; 1:17-cv-01288—Sara E. Lioi, District Judge.

                                   Argued: April 16, 2020

                             Decided and Filed: August 31, 2020

               Before: MERRITT, THAPAR, and LARSEN, Circuit Judges.
                               _________________

                                          COUNSEL

ARGUED: David E. Mills, THE MILLS LAW OFFICE LLC, Cleveland, Ohio, for Appellant.
Laura McMullen Ford, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for
Appellee. ON BRIEF: David E. Mills, THE MILLS LAW OFFICE LLC, Cleveland, Ohio,
Philip S. Kushner, KUSHNER & HAMED CO., L.P.A., Cleveland, Ohio, for Appellant. Laura
McMullen Ford, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee.

       The court delivered a PER CURIAM opinion. MERRITT, J. (pp. 15–17), delivered a
separate dissenting opinion.
 No. 18-4260                              Dimora v. United States                                       Page 2


                                            _________________

                                                  OPINION
                                            _________________

        PER CURIAM. In 2012, a federal jury convicted James Dimora of numerous bribery-
related offenses committed during his tenure on the Board of County Commissioners for
Cuyahoga County, Ohio. Four years later, in McDonnell v. United States, 136 S. Ct. 2355
(2016), the Supreme Court gave a narrow construction to a key element included within several
of those offenses. Dimora then petitioned to vacate his convictions under 28 U.S.C. § 2255,
arguing that the jury instructions used at his trial were faulty in light of McDonnell. The district
court denied relief. For the reasons that follow, we VACATE the district court’s order, DENY
Dimora’s request to expand the scope of the Certificate of Appealability, and REMAND for
further proceedings consistent with this opinion.

                                                        I.

        From 1998 until 2010, Dimora served as one of three elected commissioners on the
Board of County Commissioners for Cuyahoga County. At that time, the Commissioners served
as the official head of County government; as such, they wielded significant control over the
County’s affairs.1 For example, the Commissioners had the authority to purchase or lease
property; construct County facilities; sell, lease, or rent County property; approve economic
development loans and grants; approve budgets for various departments of County government;
and enter into certain contracts on behalf of the County. See Ohio Rev. Code § 307.01 et seq.

        In 2007, the FBI launched an investigation into public corruption in Cuyahoga County.
The investigation revealed that Dimora had received over $250,000 in gifts (or as the FBI and
jury would later conclude, bribes) from individuals with business before the County. These gifts
included home renovations, expensive dinners, trips to Las Vegas, and encounters with
prostitutes. At the same time, Dimora had used his position as County Commissioner to help the
gift givers in various ways. The investigation concluded that he had corruptly influenced the

        1Subsequent    to Dimora’s arrest, and perhaps because of it, the people of Cuyahoga County voted to alter
the structure of their government. See United States v. Dimora, 750 F.3d 619, 623 (6th Cir. 2014). Now, the
County government is led by a council and a single executive. Id.
 No. 18-4260                          Dimora v. United States                            Page 3


awarding of County contracts and grants, the hiring of County employees, the results of at least
one County election, and the outcome of civil litigation in County and municipal courts.
Dimora’s “influence” on these matters ranged from casting formal votes as Commissioner to
calling, meeting, and pressuring other relevant officials.

       A federal grand jury indicted Dimora on thirty-four counts in September of 2011. The
indictment charged seventeen counts of Hobbs Act conspiracy and Hobbs Act offenses under
18 U.S.C. § 1951; four counts of bribery concerning programs receiving federal funds under
18 U.S.C. §§ 666(a)(1)(B) and 2; four counts of making false statements on tax returns under
26 U.S.C. § 7206(1); two counts of conspiracy to commit mail fraud and honest services mail
fraud under 18 U.S.C. §§ 1341, 1346, and 1349; two counts of conspiracy to commit bribery
concerning programs receiving federal funds under 18 U.S.C. § 371; one count of conspiracy to
commit wire fraud and honest services wire fraud under 18 U.S.C. §§ 1343, 1346, and 1349; one
count of RICO conspiracy under 18 U.S.C. § 1962(d); one count of mail fraud under 18 U.S.C.
§ 1341; one count of conspiracy to obstruct justice under 18 U.S.C. §§ 371 and 1512; and one
count of obstructing a federal investigation under 18 U.S.C. §§ 1519 and 2. Dimora pleaded not
guilty and the case proceeded to trial.

       Dimora’s trial lasted for thirty-seven days. The government’s star witness was Frank
Russo, who served as County Auditor when Dimora was Commissioner. Russo testified that he
and Dimora maintained an elaborate network of “sponsors” who financed their social activities
and provided them with gifts in exchange for “personal attention” on matters pending before the
County. These matters ranged from “a daughter getting a parking ticket” to “a son wanting a
[County] job” to “a brother . . . wanting a contract [with the County].”

       The government also presented testimony from the so-called “sponsors.” For example,
Ferris Kleem—a local contractor and businessman—testified that he had provided Dimora with
dinners, jewelry, a television and refrigerator, and a trip to Las Vegas that included flights, a
hotel suite, gambling money, and an encounter with a prostitute. Kleem explained that he had
provided these gifts to stay in Dimora’s “good graces” and “gain influence [in] Cuyahoga
County.” And, according to Kleem, Dimora returned the favor: he helped Kleem obtain a
development grant from the County and win a construction bid for the County’s new Juvenile
 No. 18-4260                                Dimora v. United States                                        Page 4


Justice Center, while also arranging for Kleem’s cousin to obtain a job with the County and
assisting Kleem’s brother with a smoking violation filed against his restaurant.

         Several other sponsors testified as well. Their testimony shared a similar theme: each
had provided Dimora with substantial gifts with the hope and expectation that he would later use
his influence to help them with County business; and Dimora did, in fact, deliver on that
expectation for each of them. As one sponsor testified regarding Dimora and Russo, “they
helped me; I helped them.”

         Two components of Dimora’s defense are relevant here.                        First, Dimora sought to
introduce ethics reports in which he disclosed that he had received unspecified gifts valued at
more than $75 from most of the sponsors who testified. These reports, he argued, would show
that he had not acted with a corrupt intent. But, after the government objected, the district court
ruled that the reports were inadmissible. The court concluded that the reports contained “hearsay
statements by Mr. Dimora” and their admission would be “tantamount to permitting [Dimora] to
testify without being cross-examined.” Additionally, the court believed that the reports would be
“very confusing” to the jury. The ethics reports, consequently, were excluded at trial.

         Second, Dimora attempted to show that any favors he provided to the sponsors were
insufficient to support a bribery conviction.2 Under the bribery statutes, the government needed
to prove that Dimora had agreed to commit an “official act” in exchange for items of value. See
18 U.S.C. § 201.3 Dimora sought to narrowly define the scope of that term. He proposed jury
instructions that, as relevant here, would have told the jury that “official acts” did not include
“merely . . . recommending or introducing a giver to other decision makers.”

         2The    district court used “bribery” as a shorthand to refer to the following crimes in the
Indictment: (i) bribery concerning programs receiving federal funds, 18 U.S.C. § 666(a)(1)(B); (ii) conspiracy to
commit bribery concerning programs receiving federal funds, 18 U.S.C. § 371; (iii) Hobbs Act extortion, 18 U.S.C.
§ 1951; (iv) conspiracy to commit Hobbs Act extortion, 18 U.S.C. § 1951; (v) conspiracy to commit honest services
wire fraud; (vi) honest services mail fraud, 18 U.S.C. § 1346; and (vii) conspiracy to commit honest services mail
fraud, 18 U.S.C. § 1346. We repeat that shorthand here.
         3The   Supreme Court has construed Hobbs Act extortion and honest services fraud to require proof of
bribery. See Skilling v. United States, 561 U.S. 358, 368 (2010) (holding that Honest Services Fraud “covers only
bribery and kickback schemes”); Evans v. United States, 504 U.S. 255, 260 (1992) (holding that Hobbs Act
extortion includes “taking a bribe”). Thus, courts commonly construe these statutes as requiring an “official act” as
defined in the federal bribery statute, 18 U.S.C. § 201—even though neither the Hobbs Act extortion nor honest
services fraud statutes use that term. See, e.g., McDonnell, 136 S. Ct. at 2365.
 No. 18-4260                              Dimora v. United States                                       Page 5


        The district court rejected Dimora’s proposed instructions. Instead, the court adopted the
following language:

        The term “official act” includes any decision or action on any question, matter,
        cause, suit, proceeding, or controversy, which may at any time be pending, or
        which may by law be brought before any public official, in such official’s official
        capacity, or in such official’s place of trust or profit. Official acts include the
        decisions or actions generally expected of the public official. In addition,
        “official action” includes the exercise of both formal official influence (such as a
        public official’s votes) and informal official influence (such as a public official’s
        influence on other public officials). The term “official act” does not include
        actions taken in a personal or non-official capacity, such as actions taken as a
        political party leader.

R. 735-1, PageID 16988–89 (emphasis added). Dimora objected, arguing that this definition was
“too broad.” The district court overruled that objection and the above definition was included in
the court’s jury instructions at the end of trial.

        The jury convicted Dimora on thirty-three of the thirty-four counts, including all of the
bribery charges. After trial, Dimora moved for a new trial.4 Relevant here, he argued that the
district court had erred by (i) instructing the jury to use an overly broad definition of “official
acts,” and (ii) excluding his state ethics reports at trial. The district court denied Dimora’s
motion.

        Dimora reiterated those same two arguments on appeal.                     United States v. Dimora,
750 F.3d 619, 624–30 (6th Cir. 2014). Our court rejected the jury-instruction claim, concluding
that the “instructions fairly trace[d] the line between permissible gifts and impermissible bribes.”
Id. at 625. We agreed, however, that the district court erred when it ruled that the ethics reports
were inadmissible hearsay. Id. at 628. Yet because we concluded that “overwhelming evidence”
showed that Dimora had “made phone calls and held meetings on the bribers’ behalf,” we held
that the district court’s error was harmless and affirmed Dimora’s convictions. Id. at 628–30.
But see id. at 632–33 (Merritt, J., dissenting).


        4Dimora   also moved for acquittal, arguing that the evidence was insufficient to support his convictions.
The district court concluded that the evidence was insufficient to support a conviction on Count 10 of the
indictment, which had charged Dimora with Hobbs Act Conspiracy. Accordingly, the district court partially granted
Dimora’s motion for acquittal and vacated his conviction on Count 10.
 No. 18-4260                                 Dimora v. United States                                           Page 6


         Two years later, the Supreme Court construed the term “official act” to exclude most
phone calls and meetings. See McDonnell, 136 S. Ct. at 2367–68. McDonnell involved the
former governor of Virginia who, like Dimora, had been charged with various bribery offenses,
including Hobbs Act extortion and honest services fraud. Id. at 2365. And like here, the trial
court in McDonnell had instructed the jury that “official acts” include any “acts that a public
official customarily performs.” Compare id. at 2366, with R. 735-1, PageID 16988–89 (defining
official acts to include “decisions or actions generally expected of the public official”). The
Supreme Court vacated McDonnell’s convictions, concluding that constitutional concerns and
the statutory text required a narrow reading of the term “official acts.” See McDonnell, 136 S.
Ct. at 2367–73, 2375. “[S]etting up a meeting, calling another public official, or hosting an
event does not, standing alone, qualify as an ‘official act.’” Id. at 2368. Instead, the Court held
that “official acts” are limited to “formal exercise[s] of governmental power.” Id.

         Dimora filed a petition to vacate his conviction under 28 U.S.C. § 2255. He argued that,
in light of McDonnell, the trial court’s jury instructions had erroneously allowed the jury to
convict him of lawful conduct. The district court denied Dimora’s petition, concluding that its
instructions had “sufficiently captured” the concerns raised by McDonnell. Alternatively, the
court concluded that any instructional error had been harmless because, “with few exceptions,
the conduct . . . underl[ying] Dimora’s convictions qualifie[d] as official acts” post-McDonnell.
Our court then granted Dimora a Certificate of Appealability (COA). Dimora v. United States,
No. 18-4260, slip op. at 6 (6th Cir. Mar. 27, 2019) (order). This appeal followed.

                                                           II.

         We review the district court’s denial of a § 2255 motion de novo. Griffin v. United
States, 330 F.3d 733, 736 (6th Cir. 2003). Our inquiry here is three-fold. First, Dimora must
demonstrate that the trial court’s jury instructions violated “the Constitution or laws of the
United States.”5 See 28 U.S.C. § 2255. Second, if he makes that showing, we must determine


         5Not  every violation of federal law is sufficient to state a claim for habeas relief. Generally, claims of non-
constitutional error are cognizable under § 2255 “only if they involved ‘a fundamental defect which inherently
results in a complete miscarriage of justice.’” Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018) (quoting
Davis v. United States, 417 U.S. 333, 346 (1974)). Here, the government has argued neither (1) that the
instructional error asserted by Dimora is non-constitutional nor, if so, (2) that it does not rise to the level of a
 No. 18-4260                                 Dimora v. United States                                          Page 7


whether the instructional error “had a substantial and injurious effect or influence on
the . . . jury’s verdict.” Griffin, 330 F.3d at 736; see also O’Neal v. McAninch, 513 U.S. 432,
437–38 (1995). Finally, if we conclude that the instructional error by itself was harmless, we
must determine whether the “cumulative effect” of the instructional error and the evidentiary
error (which we recognized on direct appeal) entitles Dimora to relief. See Schledwitz v. United
States, 169 F.3d 1003, 1016 (6th Cir. 1999).6

                                                          A.

         We begin with the merits of Dimora’s instructional claim.                           A trial court’s jury
instructions must, as a whole, “accurately . . . reflect the law.” United States v. Geisen, 612 F.3d
471, 485 (6th Cir. 2010) (citation omitted); see also United States v. Silver, 864 F.3d 102, 118
(2d Cir. 2017) (“[A] jury instruction [is] erroneous if it misleads the jury as to the correct legal
standard or does not adequately inform the jury on the law.” (quotation marks omitted)). Dimora
argues that the trial court’s instructions misstated the law by allowing the jury to “convict [him]
for conduct that was not unlawful.” We agree.

         An “official act” is defined as any “decision or action” on any “question, matter, cause,
suit, proceeding or controversy” pending before a public official.7 See 18 U.S.C. § 201. That
definition contains a “two-part test.” United States v. Lee, 919 F.3d 340, 350 (6th Cir. 2019).
First, an official act must involve an official issue—a “question, matter, cause, suit, proceeding
or controversy.” Id. (quoting McDonnell, 136 S. Ct. at 2368). Second, the public official must


“fundamental defect,” see Davis, 417 U.S. at 346. Accordingly, we assume that Dimora’s instructional claim is
cognizable under § 2255 without deciding whether it is constitutional in nature. We note, however, that the
Supreme Court’s decision in McDonnell—which applied a harmless-error standard reserved for constitutional
error—suggests that Dimora’s instructional claim is one of constitutional error. See 136 S. Ct. at 2375 (“[W]e
cannot conclude that the errors in the jury instructions were ‘harmless beyond a reasonable doubt.’” (quoting Neder
v. United States, 527 U.S. 1, 16 (1999)).
         6See  also Dimora, No. 18-4260, slip op. at 6 (order) (granting a COA on “whether: (1) the district court’s
jury instructions regarding an ‘official act’ were erroneous in light of McDonnell; (2) the instructional error, if any,
was harmless; and (3) the exclusion of his ethics reports at trial was still harmless when combined with any
instructional error”).
         7The  full definition reads: “the term ‘official act’ means any decision or action on any question, matter,
cause, suit, proceeding or controversy, which may at any time be pending, or which may be brought before any
public official, in such official’s official capacity, or in such official’s place of trust or profit.” 18 U.S.C.
§ 201(a)(3).
 No. 18-4260                           Dimora v. United States                                Page 8


have “made a decision or t[aken] an action,” or “agreed to do so,” on that official issue. Id.
(quoting McDonnell, 136 S. Ct. at 2368).

       Informal acts—like merely “setting up a meeting, calling another public official, or
hosting an event”—fail both prongs of that test. See McDonnell, 136 S. Ct. at 2368–70. Under
the first prong, “a typical meeting, telephone call, or event arranged by a public official” does not
qualify as a “question, matter, cause, suit, proceeding or controversy.” Id. at 2368. Instead, the
statutory terms “connote a formal exercise of governmental power, such as a lawsuit, hearing, or
administrative determination.” Id. And under the second prong, “hosting an event, meeting with
other officials, or speaking with interested parties is not, standing alone, a ‘decision or action.’”
Id. at 2370 (emphasis added). “Something more is required,” such as (a) “using [an] official
position to exert pressure on another official to perform an ‘official act’” or (b) “us[ing] [an]
official position to provide advice to another official, knowing or intending that such advice will
form the basis for an ‘official act.’” Id.

       Given this complexity, the Supreme Court held in McDonnell that three clarifying
instructions are needed to prevent a jury from convicting the defendant for lawful conduct. Id. at
2374–75. First, the trial court should “instruct[] the jury that it must identify a ‘question, matter,
cause, suit, proceeding or controversy’ involving the formal exercise of governmental power.”
Id. at 2374 (emphasis added). Second, the trial court should “instruct[] the jury that the pertinent
‘question, matter, cause, suit, proceeding or controversy’ must be something specific and focused
that is ‘pending’ or ‘may by law be brought before any public official.’” Id. Third, the trial
court should “instruct[] the jury that merely arranging a meeting or hosting an event to discuss a
matter does not count as a decision or action on that matter.” Id. at 2375.

       Here, the trial court’s instructions (understandably) did not contain those clarifications.
Instead, in addition to the statutory definition, the trial court offered three clarifying instructions
of its own:

       [1] Official acts include the decisions or actions generally expected of the public
       official. [2] In addition, “official action” includes the exercise of both formal
       official influence (such as a public official’s votes) and informal official influence
       (such as a public official’s influence on other public officials). [3] The term
 No. 18-4260                                 Dimora v. United States                                          Page 9


         “official act” does not include actions taken in a personal or non-official capacity,
         such as actions taken as a political party leader.

R. 725-1, PageID 16989.

         The government claims that these clarifications “addressed McDonnell’s concerns using
different language.” It points primarily to the second sentence above, which told the jury that
“‘official action’ includes the exercise of both formal official influence (such as a public
official’s votes) and informal official influence (such as a public official’s influence on other
public officials).” According to the government, this instruction “limited official action to
formal exercises of official influence such as voting on a matter and defined qualifying informal
official influence as influencing another public official.” Thus, the government asserts, that
instruction “eliminated the ability for the jury to convict Dimora for simply making a phone call
or an introduction for networking purposes without . . . an associated attempt to influence
another official.”8

         That interpretation is wishful thinking. The district court told the jury that official action
“includes” the exertion of “informal official influence (such as a public official’s influence on
other public officials).” R. 735-1, PageID 16989 (emphases added). The government claims that
this statement somehow “limited” the definition of official action to formal exercises of power
and the pressuring of other officials to perform official acts—both of which are still proper after
McDonnell. But the words “such as” and “includes” do not carry that sort of limiting effect.
Instead, the jury was free to follow the district court’s preceding statement that official acts
include all “actions generally expected of the public official.” And, indeed, at closing, the
government explicitly asked the jury to do so:

         So let’s start again with the law, and specifically the law on official acts. . . .
         [Y]our jury instructions say that “An official act is any decision or action
         expected by a public official,” any decision or any action. . . . It can be informal.
         And think about all the different informal things that public officials do . . . . They

         8The   government also points to additional language in a different section of the instructions defining
bribery and kickbacks. This language states, “bribery or kickbacks are not provided if the benefit is intended to be,
and is accepted as, simply an effort to buy favor or generalized goodwill from a public official who . . . is . . . in a
position to act favorably on the giver’s interests.” The government contends that this “additional limiting language”
further captured McDonnell’s concerns. But this language does nothing to exclude meetings or phone calls from the
definition of “official acts.”
 No. 18-4260                          Dimora v. United States                               Page 10


       hold meetings. They direct their staff. . . . Commissioners do more than just vote.
       Commissioners have meetings with people in the business community.
       Commissioners place calls to other public officials. . . . Anything commissioners
       do because they’re a commissioner -- for example, because he’s the
       commissioner, he can tell Renee Strong to schedule a meeting. . . . Those are
       official acts.

R. 1046, PageID 30469–70 (emphasis added). The breadth of the government’s interpretation at
closing reveals the lack of any meaningful limitation in the instructions; and the absence of that
limitation is precisely why the instructions “fail[ed] accurately to reflect the law.” Geisen,
612 F.3d at 485 (citation omitted).

       McDonnell rejected instructions that were very similar to the trial court’s instructions
here. See 136 S. Ct. at 2373–74. In McDonnell, the trial court had told the jury that official acts
“include acts that a public official customarily performs” and actions taken “to exercise influence
or achieve an end.” Id. at 2373. The Supreme Court held that those instructions were erroneous
because they “lacked important qualifications” and were “significantly overinclusive.” Id. at
2374. The same is true here. The instructions at Dimora’s trial defined official acts as any
“actions generally expected of the public official” including “the exercise of . . . informal official
influence” over other public officials.      We conclude that those instructions are similarly
overinclusive and lacking in important qualifications.

       Persuasive authority from the Second and Third Circuits supports this conclusion. In the
wake of McDonnell, both courts have invalidated convictions based on jury instructions similar
to those used by the trial court here. See Silver, 864 F.3d at 118; United States v. Skelos, 707 F.
App’x 733, 736 (2d Cir. 2017); United States v. Fattah, 914 F.3d 112, 152–54, 189 (3d Cir.
2019). For example, in Silver, the instructions stated that “[o]fficial action includes any action
taken or to be taken under color of official authority.” 864 F.3d at 112 (alteration in original)
(emphasis omitted).     And in Skelos, the instructions stated that official acts “include acts
customarily performed by a public official with a particular position,” 707 F. App’x at 736. In
both cases, the Second Circuit held that McDonnell had rendered those instructions erroneous.
See Silver, 864 F.3d at 112; Skelos, 707 F. App’x at 736. Similarly, in Fattah, the Third Circuit
held that instructions were erroneous because “the jury was not instructed that they had to place
[the defendant’s] efforts on one side or the other of th[e] divide” between “permissible attempts
 No. 18-4260                          Dimora v. United States                                Page 11


to express support” and “impermissible attempts to pressure” another official. Fattah, 914 F.3d
at 156.

          The government points to the First Circuit’s decision in Woodward v. United States, 905
F.3d 40, 45 (1st Cir. 2018), which held that a trial court’s pre-McDonnell instructions had
“sufficiently captured” McDonnell’s concerns.            But, as Woodward acknowledged, the
instructions given in that case were “not comparable” to the instructions in cases like Silver. Id.
Nor are they comparable here. The trial court in Woodward had narrowly defined official acts as
“any decision or action in the enactment of legislation.” Id. (emphasis added). By tying the
definition to the enactment of legislation, the trial court had “substantially satisf[ied]
McDonnell’s definition of ‘official act.’” Id. Here, however, the trial court’s instructions
imposed no such constraint. The instructions defined official acts as any action “generally
expected of the public official.” Just like the instructions in Silver, Skelos, and Fattah, this
definition was “significantly overinclusive.” See McDonnell, 136 S. Ct. at 2373–74. Although
we do not fault the trial court for failing to anticipate McDonnell, we conclude that its
instructions were erroneous in light of that decision.

                                                  B.

          That still leaves the question of harmlessness. An instructional error warrants habeas
relief only if it “had a ‘substantial and injurious effect or influence [o]n. . . the jury’s verdict.’”
See Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (quoting Brecht v. Abrahamson,
507 U.S. 619, 637 (1993)). That standard requires more than just a “reasonable possibility” that
the error was harmful. Davis v. Ayala, 576 U.S. 257, 268 (2015). A habeas court cannot require
the government to undertake “the arduous task of retrying a defendant based on mere speculation
that the defendant was prejudiced by trial error.” Id. (alterations adopted) (quoting Calderon v.
Coleman, 525 U.S. 141, 146 (1998) (per curiam)). But, at the same time, “[t]he inquiry cannot
be merely whether there was enough [evidence] to support the result.” O’Neal v. McAninch,
513 U.S. 432, 438 (1995) (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)).
Instead, the Supreme Court has directed us to ask: “Do I, the judge, think that the error
substantially influenced the jury’s decision?” Id. at 436. If the answer is “yes” or the court is in
“grave doubt” about the error’s harmlessness, the conviction cannot stand. Id. at 437.
 No. 18-4260                         Dimora v. United States                              Page 12


       The district court recognized these principles but erred in their application. First, the
court repeatedly relied on evidence sufficiency to conclude that any instructional error was
harmless. See, e.g., R. 1196, PageID 33170–71 (“From this evidence, a rational juror could
have concluded that Dimora sought, through Russo, to pressure or advise government officials to
take official action for Valentin’s benefit.” (emphasis added)); id., PageID 33178 (“Based on this
exchange, the jury could also have properly found that Dimora’s support for Neiheiser and his
project was clearly offered and intended to exert pressure on Fitzgerald to perform the official
act of privatizing the rink and selling it to Neiheiser.” (emphasis added)). Instead of focusing on
what a rational jury could have found, the district court should have determined whether the
actual jury in Dimora’s trial was “substantially influenced” by the instructional error. O’Neal,
513 U.S. at 436.

       Second, the court repeatedly pointed back to its belief that the instructions had been
adequate to conclude that any error was harmless. See, e.g., R. 1196, PageID 33174 (“Applying
the Court’s instructions, a rational juror would have concluded that offering a letter of
recommendation for a friend’s daughter [was insufficient]”); id., PageID 33167 (“Still, the
Court’s charge would have informed the jury that such an act did not qualify under the law.”);
id., PageID 33178 (“Because the jury was properly instructed on these counts . . . there is no
prejudice and no reason to justify vacating these counts.”); id., PageID 33187 (“Those few acts
that would no longer pass muster under McDonnell would have been disregarded by a rational
juror applying the Court’s instructions.”). By bootstrapping its harmlessness finding to the
purported validity of the instructions, the district court rested its harmless-error analysis on a
faulty premise.

       Rather than attempting the harmless-error analysis ourselves, however, we believe the
more “prudent” course is to remand for the district court to conduct the proper analysis in the
first instance. See Besser v. Walsh, 601 F.3d 163, 189 (2d Cir. 2010). The Supreme Court has
tasked lower courts with asking, “Do I, the judge, think that the error substantially influenced the
jury’s decision?” O’Neal, 513 U.S. at 436. Here, Dimora was convicted after a thirty-seven-day
trial, in which the jury heard testimony from more than sixty witnesses and deliberated on thirty-
four different counts. On this record, we believe the district court—which also presided over
 No. 18-4260                          Dimora v. United States                             Page 13


Dimora’s trial—is far better equipped to determine whether the instructional error substantially
influenced the jury’s verdict. Accordingly, we remand for the district court to apply properly the
harmless-error standard in the first instance.

       But our remand is limited. The COA excluded any review of Dimora’s convictions
for bribery concerning programs receiving federal funds under 18 U.S.C. §§ 666 and 371
(Counts 4–6, 17–19), conspiracy to commit mail fraud and honest services mail fraud under
18 U.S.C. § 1349 (Counts 2, 9, and 16), RICO conspiracy under 18 U.S.C. § 1962(d) (Count 1),
conspiracy to obstruct justice under 18 U.S.C. §§ 1512 and 371 (Count 28), and falsification of
records in a federal investigation under 18 U.S.C. §§ 1519 and 2 (Count 29). Although Dimora
urges us to expand the scope of the COA to include these counts of conviction, we decline to do
so for the reasons stated in our prior order. See Dimora, No. 18-4260, slip op. at 4–6 (order).

       Moreover, not all of the counts before us require further analysis on remand. With
respect to Counts 8, 22, and 23, the government relied exclusively on votes Dimora had cast as
commissioner to show “official acts” for convictions of Hobbs Act offenses under 18 U.S.C.
§ 1951. Because “formal exercise[s] of governmental power” are quintessential official acts, see
McDonnell, 136 S. Ct. at 2368, the trial court’s instructional error clearly did not have a
“substantial and injurious effect or influence on the . . . jury’s verdict” with respect to those
counts, see Griffin, 330 F.3d at 736. Accordingly, the district court need not reconsider whether
the instructional error prejudiced Dimora with respect to those convictions; we conclude that it
did not.

                                                 C.

       Finally, because we do not decide whether the instructional error was harmless with
respect to most of the counts before us, we also do not decide whether the “cumulative effect” of
the instructional and evidentiary errors entitles Dimora to relief. See United States v. Parker,
997 F.2d 219, 221 (6th Cir. 1993). We note, however, that we are uncertain whether this theory
of prejudice is available to § 2255 petitioners. See United States v. Brown, 528 F.3d 1030, 1034
(8th Cir. 2008) (“[W]e have repeatedly rejected the cumulative error theory of post-conviction
relief.”). And we are especially uncertain that it is available where one of two claimed errors is
 No. 18-4260                         Dimora v. United States                            Page 14


an evidentiary error. See Davis v. United States, 417 U.S. 333, 346 (1974) (holding that non-
constitutional claims are cognizable under § 2255 only if “the claimed error . . . [is] a
fundamental defect which inherently results in a complete miscarriage of justice”). But we leave
these questions for the district court to consider on remand after it assesses the harmlessness of
the instructional error independent of any cumulative effect.

                                              ***

       For the foregoing reasons we VACATE the district court’s judgment, DENY Dimora’s
request to expand the scope of the COA, and REMAND for further proceedings consistent with
this opinion.
 No. 18-4260                         Dimora v. United States                              Page 15


                                       _________________

                                            DISSENT
                                       _________________

       MERRITT, Circuit Judge, dissenting. I respectfully dissent from my colleagues’ decision
to remand this case to the district court for it to conduct its own harmless-error analysis. I would
vacate all counts contained in the Certificate of Appealability and remand for a new trial before a
properly instructed jury.

       There is no question that the district court erroneously instructed the jury in light of
McDonnell v. United States, 136 S. Ct. 2355 (2016).           It is also clear that the erroneous
instructions “had a substantial and injurious effect or influence [o]n . . . the jury’s verdict”
because the instructions allowed the jury to convict Dimora based on lawful conduct. See Fair v.
United States, 157 F.3d 427, 430 (6th Cir. 1998) (quoting Brecht v. Abrahamson, 507 U.S. 619,
637 (1993)); see also McDonnell, 136 S. Ct. at 2375 (“Because the jury was not correctly
instructed on the meaning of ‘official act,’ . . . we cannot conclude that the errors in the jury
instructions were ‘harmless beyond a reasonable doubt.’”); United States v. Fattah, 914 F.3d
112, 155 (3d Cir. 2019) (“Because the jury may have convicted Fattah for conduct that is not
unlawful, we cannot conclude that the error in the jury instruction was harmless beyond a
reasonable doubt . . . .”); United States v. Silver, 864 F.3d 102, 124 (2d Cir. 2017) (concluding
that the erroneous jury instructions were not a harmless error).

       The overwhelming majority of the counts involve both acts that remain “official” under
McDonnell and acts that we now know are legal. The Supreme Court, the Second Circuit, and
the Third Circuit have all recognized that neither we—nor the district court—can assume that the
jury did not convict Dimora for legal conduct. See McDonnell, 136 S. Ct. at 2375 (“Because the
jury was not correctly instructed on the meaning of ‘official act,’ it may have convicted
Governor McDonnell for conduct that is not unlawful.”); Fattah, 914 F.3d at 157 (“But, as we
have explained, we cannot rule out that the jury erroneously convicted [the defendants] based on
other actions that were not official acts under McDonnell.”) (footnote omitted); United States v.
Silver, 864 F.3d at 119 (“While the Government presented evidence of acts that remain ‘official’
under McDonnell, the jury may have convicted [the defendant] for conduct that is not unlawful,
 No. 18-4260                         Dimora v. United States                             Page 16


and a properly instructed jury might have reached a different conclusion.”) (footnote omitted).
For example, in Counts 20 and 21, the government alleged several “official acts.” Some of these
acts were votes by Dimora approving county loans to a business owned by Steven Pumper, an
acquaintance of Dimora’s doing business with the county. These acts remain “official” under
McDonnell. Other acts, however, include Dimora arranging meetings and making phone calls
for Pumper.      Because the jury instructions did not include “the principles laid down in
McDonnell,” the jury was free to conclude that the phone calls and arranging of meetings were
themselves official acts—“and it may have done so.” See Fattah, 914 F.3d at 154. Moreover,
the fact-intensive inquiries necessary to determine the legality of most of Dimora’s actions, such
as how forceful the language and tone used in a telephone call must be “before it becomes
impermissible ‘pressure or advice’ . . . falls within the domain of a properly instructed jury.”
Fattah, 914 F.3d at 156. I would therefore hold that the jury instructions were erroneous, that
the error was not harmless, and vacate all convictions contained in the Certificate of
Appealability.    See McDonnell, 136 S. Ct. at 2375 (“We accordingly vacate Governor
McDonnell’s convictions.”); Fattah, 914 F.3d at 146 (“We hold that the District Court erred in
upholding the jury verdict in light of McDonnell, and we will therefore reverse and remand for
retrial on Counts 16, 17, 18, 22, and 23.”); Silver, 864 F.3d at 124 (vacating counts to which
McDonnell applied).

       I would vacate all counts in this appeal, including the counts that involve only acts that
remain “official” under McDonnell, because of the district court’s erroneous exclusion of the
ethics reports. See United States v. Dimora, 750 F.3d 619, 632‒33 (6th Cir. 2014) (Merritt, J.,
dissenting). I explained in my earlier dissent:

       Subjective intent is the keystone of bribery. The influence of money in politics is
       growing by leaps and bounds, and the subjective intent of the public official
       receiving the money is perhaps the last and only distinguishing feature between
       criminal ‘quid pro quo bribery’ and permissible ‘ingratiation.’ . . . The exchange
       for money for ‘ingratiation and access is not corruption’ at all; indeed, the
       exchange is so essential to the foundation of democracy that it is protected by the
       First Amendment.
Id. at 632 (internal citations omitted). The ethics reports were paramount to Dimora’s defense
that he did not have the necessary intent for conviction. Now that actions qualifying as “official”
 No. 18-4260                         Dimora v. United States                             Page 17


are much more limited under McDonnell, the ability for Dimora to present to a jury that he
disclosed gifts from his alleged bribers is even more important to his defense and his receiving a
fair trial. Additionally, the treatment of the ethics reports by the prosecution, defense counsel,
and the district court show their importance to Dimora’s defense. “[T]he prosecutor promised
the jury that she would show a culture of secrecy and nondisclosure shielding Dimora’s
corruption” and “fought tooth and nail, in sidebar and outside of the jury’s presence, to keep
these ethics reports out of evidence.” Id. at 633. “Dimora promised, after assurance from the
district court that the ethics reports could be admitted, to rebut the government’s claim by
showing the jury [the ethics] reports disclosing Dimora’s relationship with his alleged bribers.”
Id. And the district court told the jury that “‘it’s very important to the government’s case to be
able to indicate there wasn’t any disclosure’ of Dimora’s political patronage.” Id. These “facts
[] are often of more importance to a jury than to an appellate judge.” Id.

       “To what extent the reports would have influenced the jury, I cannot and need not know.
As appellate judges, we are not qualified to stack inference on inference for a jury. It is our job
to preserve trial by jury[.]” Id. That is why I would vacate all of Dimora’s convictions in this
appeal and remand for a new trial, because the only proper fact-finding body for these issues is a
properly instructed jury that considers Dimora’s ethics reports—not appellate judges and not a
district court reviewing a 30,000 page record of a 37-day trial it heard 8 years ago.

       I respectfully dissent.